BAKER, Circuit Judge
(after stating the facts). The so-called flat fire-arch was known before Green and Gent’s time. Upson put up beams, with flanges at their lower edges, across the furnace from side wall to side wall, and suspended grooved fire-bricks between the flanges. Pearce said:
“I removably mount in the side walls the straight parallel flanged rails, E, and I string thereon the fire-bricks, F, shaped to fill the spaces between the webs and flanges of adjacent rails, E, by which said fire-bricks are supported. * * * It will also be seen that in case the fire-bricks burn out, an easy renewal thereof may be readily effected by withdrawing endwise one or more of the supporting rails through the opening provided for that purpose in the side walls of the furnace, and stringing new fire-bricks upon such supporting rails.”
Upson and Pearce showed only a two-membered structure — the beams supported on the side walls, and the fire-bricks depending from the beams. But Boileau exhibited a structure of three members — a transverse girder supported on the side walls, longitudinal beams attached to and extending beneath the girder, and grooved fire-bricks sustained by the flanges of the beams, and free to be moved thereon without being obstructed by the girder. As Boileau’s specification puts it, “When any one or more of the blocks becomes destroyed by heat, it can be readily slipped off the bar and replaced by another one.” Boileau’s structure, however, was not a fire-arch, or coking breast, which is placed above the grate at the front end thereof, but was a deflector, placed above the grate, near the rear end thereof, and in front of the bridge-wall. And the longitudinal beams were only the length of the girder’s width, and but one row of fire-bricks extended across the furnace.
The O’Meara and Calvert patent is for a fire-proof ceiling. A plurality of transverse girders, with flanges at their lower edges, extend from side, wall to side wall. Longitudinal beams, with flanges at their lower edges, are suspended beneath the girders by means of fingers extending upwardly from the beams and overlapping and engaging the flanges of the girders. The fingers of the beams merely rest upon their supporting flanges, and so the beams may be slidden to and fro. Fire-bricks, with grooves along their sides, are sustained by engagement with the flanges of the beams. The top surfaces of the fire-bricks are below and free from contact with the girders. The members of this fire-proof ceiling are assembled in the very way described in the quotations from the patent in suit.
It is urged that a combination of steel beams and fire-bricks in a fireproof ceiling is not a pertinent reference in considering the same combination in a “fire-arch” of a furnace. The so-called fire-*832arch is not an arch geometrically, nor is it the curved arch or the flat arch of architecture; the latter of which is a span composed of wedge-shaped members, which support each other, under end pressure, by translating the vertical into horizontal or diagonal thrust. The “arch” of this patent is merely a ceiling construction. And it seems to us impossible that the brick masons and steelworkers who construct a fire-proof sky-scraper or a small vault in a bank should forget or overlook the commonly known facts of their trades when they set up a furnace. But if an outside and independent suggestion were needed that “ceiling construction” was transferable to furnaces for coking breasts and heat deflectors, Upson, Pearce, and Boileau had already furnished it.
Appellee insists, however, that an important contribution to the art of furnace building was made, in this: that the girders rest upon the side walls, that the depending beams abut against the front wall, and that the rear ends of the beams are free, whereby damaged bricks may be removed by stripping out a row or rows of bricks at the free ends of the beams. If the O’Meara and Calvert ceiling were placed in an offset or alcove or archway in a building, where the girders wpre upheld by side supports, and the depending beams were free at one or both ends, it is obvious that the bricks could be removed by stripping them out at the free ends of the beams. If the beams in the furnace were obstructed at both ends, and the fire-bricks formed a ceiling that came in contact with fixed obstacles on four sides, there would not be even a “new use” of the O’Meara and Calvert combination. The combination consists of the collocation of the three elements — girders, beams, and fire-bricks. It is an inevitable characteristic of the combination that the bricks may be removed whenever and wherever the combination is placed so that one end of the beams is free. But if an outside and independent suggestion were needed that such is the inevitable characteristic of the O’Meara and Calvert combination, Boileau had already shown how to remove from a furnace grooved fire-bricks from the free ends of beams supported by a girder.
True, Green and Gent were the first to couple O’Meara and Calvert’s idea of the three-membered construction with Boileau’s idea of the removability of the bricks from the free ends of the beams; but so was McMillin the first to apply a windlass engine to a hand capstan (Morris v. McMillin, 112 U. S. 244, 5 Sup. Ct. 2185, 28 L. Ed. 702) ; and so was'Kitselman the first to join the diamond mesh feature of a stationary wire fence machine to the walking feature of a machine that wove a wire and pickét fence (Kokomo Fence Machine Co. v. Kitselman, 189 U. S. 8, 23 Sup. Ct. 521, 47 L. Ed. 689).
As Mr. Justice Bradley said in Atlantic Works v. Brady, 107 U. S. 192, 2 Sup. Ct. 225, 27 L. Ed. 438:
“To grant a single party a monopoly of every slight advance made, except where the exercise of invention somewhat above ordinary mechanical or engineering shill is distinctly shown, is unjust in principle and injurious in its consequences.”
The decree is reversed, with the direction to the Circuit Court to dismiss the bill for want of equity.